     Case 1:20-cv-02791-JPB-CCB Document 171 Filed 07/06/21 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

RHONDA JONES, et al.,                         )
                                              )
      Plaintiffs,                             )      CIVIL ACTION
                                              )
v.                                            )      FILE NO. 1:20-CV-02791-JPB
                                              )
VICTOR HILL, et al.,                          )
                                              )
      Defendants.                             )

   DEFENDANTS’ MOTION TO STRIKE MICHAEL LOVELACE’S
 MOTION FOR DISPOSITION OF DECLARATORY JUDGMENT, OR IN
        THE ALTERNATIVE, RESPONSE IN OPPOSITION

      Defendants hereby file their motion to strike, or in the alternative, response in

opposition to Plaintiff Michael P. Lovelace’s pro se Motion for Disposition of

Declaratory Judgment Relief, showing the Court as follows:

                             I.     INTRODUCTION

      On June 11, 2021, Plaintiff Michael P. Lovelace (“Lovelace”), filed a Motion

for Disposition of Declaratory Judgment, where he contends that he is a “federal

state class medical vulnerable sub-class to this class action lawsuit.” (Doc. 168). In

his Motion, Lovelace argues that the decision to suspend Sheriff Hill “and victory

win in behalf of the [b]ody of Plaintiff and we move this honorable federal court for

immediate medical emergency treatment for over 2,000 case [by] case injuries-

“Plaintiff” as Victor Hill refused & Strong Armed denials of.” (Id. p. 3). He asserts
     Case 1:20-cv-02791-JPB-CCB Document 171 Filed 07/06/21 Page 2 of 7




that “[on] May 14, 2021, a representative of the government contract for medical

services, Correct Health…stated to my injury case that the Correct Health care will

not be doing any medical care treatment of COVID-19 injuries while here at the

CCJ.” (Id. pp. 3-4). Lovelace further asserts that he is “seeking no money damages

for the deliberate indifference of denial of medical services that caused COVID-19

physical injury” (Id. p. 4).

      He “seeks declaratory judgment relief of judicial state prosecution pardon by

a settlement out of court or its disposition by a deferral judge.” (Id. pp. 4). He also

requests “medical services, sanitation of COVID-19 contaminated areas, & a

complete proper 3 full hearty hot square meals, etc. some plaintiffs might need actual

inpatient hospital case.” (Id.)

      II.    ARGUMENT AND CITATION OF AUTHORITY

    A. LOVELACE IS REPRESENTED BY COUNSEL THEREFORE HIS

       PRO SE FILING SHOULD BE STRICKEN.

      Local Rule 83.1D(2) makes clear that, “Whenever an attorney has appeared

on behalf of a party, the party normally may not appear or act on the party’s own

behalf in the action or proceeding. However, a party may do so if he provides notice

to the attorney of record and the opposing party of the party’s intention to appear on

his or her own behalf and obtains an order of substation from the Court.”

Additionally, “a prisoner does not have a right to file pro se pleadings while
     Case 1:20-cv-02791-JPB-CCB Document 171 Filed 07/06/21 Page 3 of 7




represented by counsel.” Hutchinson v. Florida, 677 F.3d 1097, 1107 (11th Cir.

2012). “Courts routinely decline to consider pro se pleadings when an inmate is

represented by counsel.” (Id.)

      Lovelace, as a member of the class certified by this Court (Doc. 130), is

represented by counsel. Yet, he continues to file pro se motions (See Docs. 143, 156,

161, 168). Defendants have responded to each motion essentially with the same

argument and will argue the same here. Since Lovelace is represented by counsel,

all of his pleadings are improper and should be stricken. As such, Defendants

respectfully request that this Court strike this pleading by Lovelace along with the

other pleadings he has filed.

    B. THE COURT SHOULD DENY LOVELACE THE RELIEF SOUGHT

       AS IMPROPER.

    If the Court is inclined to consider the merits of Lovelace’s Motion, Defendants

submit two arguments. First, pro se litigants may not represent a class. See Wallace

v. Smith, 145 F. App'x 300, 302 (11th Cir. 2005). Therefore, Lovelace’s request for

remedies such as medical services, sanitization for contaminated areas, and complete

proper three full hearty hot square meals, on behalf of the class is improper and

should be denied.

      Second, the Eleventh Circuit has held that “a party may not make a motion for

declaratory relief, but rather, the party must bring an action for a declaratory
     Case 1:20-cv-02791-JPB-CCB Document 171 Filed 07/06/21 Page 4 of 7




judgment." Thomas v. Blue Cross & Blue Shield Ass'n, 594 F.3d 823, 830 (11th Cir.

2010) (citing Kam-Ko Bio-Pharm Trading Co., Ltd.-Australasia v. Mayne Pharma,

560 F.3d 935, 943 (9th Cir.2009)). “Thus, declaratory judgment must be sought

through the filing of a complaint, and motions for declaratory judgment are improper

in federal court.” Fortran Grp. Int'l, Inc. v. Tenet Hosps. Ltd., No. 8:10-cv-01602-

T-17, 2010 U.S. Dist. LEXIS 119877, at *4 (M.D. Fla. Oct. 28, 2010). As such, even

if Lovelace was able to request declaratory judgment on behalf of the class, the filing

of this motion is not the correct vehicle to do so.

                               III.   CONCLUSION

      For the reasons stated above, Plaintiff Michael P. Lovelace’s pro se request

should be stricken and/or denied.

                                        FREEMAN MATHIS & GARY, LLP

                                        /s/ A. Ali Sabzevari
                                        Jack R. Hancock
                                        Georgia Bar No. 322450
                                        jhancock@fmglaw.com
                                        A. Ali Sabzevari
                                        Georgia Bar No. 941527
                                        asabzevari@fmglaw.com


                                        Attorneys for Defendants
661 Forest Parkway, Suite E
Forest Park, GA 30297
(404) 366-1000 (telephone)
(404) 361-3223 (facsimile)
     Case 1:20-cv-02791-JPB-CCB Document 171 Filed 07/06/21 Page 5 of 7




                     CERTIFICATE OF COMPLIANCE

      I hereby certify, pursuant to Local Rule 7.1(D), that the foregoing has been

prepared in accordance with Local Rule 5.1(C) (Times New Roman font, 14 point).

      This 6th day of July, 2021.

                                     FREEMAN MATHIS & GARY, LLP

                                     /s/ A. Ali Sabzevari
                                     A. Ali Sabzevari
                                     Georgia Bar No. 941527
                                     asabzevari@fmglaw.com

                                     Attorney for Defendants

661 Forest Parkway, Suite E
Forest Park, GA 30297
(404) 366-1000 (telephone)
(404) 361-3223 (facsimile)
     Case 1:20-cv-02791-JPB-CCB Document 171 Filed 07/06/21 Page 6 of 7




                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically submitted the foregoing

DEFENDANTS’ MOTION TO STRIKE MICHAEL LOVELACE’S MOTION

FOR DISPOSITION OF DECLARATORY JUDGMENT RELIEF, OR IN

THE ALTERNATIVE, RESPONSE IN OPPOSITION to the Clerk of Court

using the CM/ECF system which will automatically send electronic mail notification

of such filing to counsel of record.

      I have also served the foregoing by United States mail properly addressed with

sufficient postage affixed thereon to ensure proper delivery to:

                              Michael P. Lovelace, Jr.
                                     0510250
                                Clayton County Jail
                                 9157 Tara Blvd.
                               Jonesboro, GA 30326


      This 6th day of July, 2021.

                                       /s/ A. Ali Sabzevari
                                       A. Ali Sabzevari
                                       Georgia Bar No. 941527
                                       asabzevari@fmglaw.com

                                       Attorney for Defendants

FREEMAN MATHIS & GARY, LLP
661 Forest Parkway, Suite E
Forest Park, GA 30297
    Case 1:20-cv-02791-JPB-CCB Document 171 Filed 07/06/21 Page 7 of 7




(404) 366-1000 (telephone)
(404) 361-3223 (facsimile)
